FILED
                           NOT FOR PUBLICATION                              JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LONE STAR SECURITY & VIDEO,                      No. 12-56279
INC.,
                                                 D.C. No. 2:03-cv-05346-AHM-RC
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

CITY OF LOS ANGELES,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                              Submitted June 5, 2014**
                                Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and ENGLAND, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Morrison C. England, Jr., Chief District Judge for the
U.S. District Court for the Eastern District of California, sitting by designation.
         Lone Star Security & Video (“Lone Star”) appeals the district court’s

dismissal of this case after that court determined that Lone Star had not preserved a

number of its claims and that no issues remained to be resolved.

                                            I.

         There is no authority for Lone Star’s contention that our reversal of the

district court’s original summary adjudication order, see Lone Star Sec. & Video,

Inc. v. City of L.A., 584 F.3d 1232 (9th Cir. 2009), reset the proceedings and

effectively nullified the Final Pretrial Conference Order (“FPTC Order”). The

FPTC Order remains in effect. If Lone Star wished to preserve certain claims, it

had an affirmative duty to make that intention clear to the district court. See

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

Because Lone Star failed to comply with that duty, it waived those claims not

disposed of by the motion for summary judgment and not included in the FPTC

Order.

                                            II.

         Lone Star also did not seek modification of the order and does not argue, let

alone demonstrate, that it would suffer manifest injustice if the FPTC Order is not

modified. See Fed. R. Civ. P. 16(e); see also Johnson, 975 F.2d at 608. The

district court’s decision regarding “the pretrial phase of [this] litigation” was


                                            2
clearly within its “broad discretion.” Miller v. Safeco Title Ins. Co., 758 F.2d 364,

369 (9th Cir. 1985) (citing FDIC v. Glickman, 450 F.2d 416, 419 (9th Cir. 1971)).

      AFFIRMED.




                                          3